                                                                               RECEIVE
                         IN THE UNITED STATES DISTRICT COURT                      JAN 212021
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                                                             US DISTRICT CO RT
                                                                               MID DIST TEN


        nnv
        Plain iff(s),                     )   Case Number 3' 21 _

V.                                        )   Judge W; I I l U M    L : Ca i,, ;2be11 , j   I'

     J 056   cl prolsselr                 )   Magistrate Judge
        Defendant(s).                     )



                                  (Type of Pleading)




                                                         Gw .l


                                          c mec~                   ~,ks    cC,c
                                         5AU~Q,        cGc




     Case 3:21-cv-00011 Document 5 Filed 01/21/21 Page 1 of 6 PageID #: 26
                                      (Signature)


                                      (Print Name)




                                                       64
                                      (Address & Telephone Number, if any)




Case 3:21-cv-00011 Document 5 Filed 01/21/21 Page 2 of 6 PageID #: 27
                                                                                           "
                                                                                  C,GSe,* 3 A I - cv- 0 00v
                                    CERTIFICATE OF SERVICE

 The undersigned hereby certifies that the (pleading) IS ~ U }'o n -k
 has been served on:                              +0 D j5ave          / YYIa~on +p                            Try
                                                                                Y                      Pe4
 (Name)         David        Hardw n
 (Address)
 (Address)

(Name)         Ed    G ocgh
(Address)      hI:P.D    (~,i o cti ~~         I111,      TN           ~1-)
(Address)

(Name)                     Driver
(Address)       n',h,;~o   Pahl c ~elende~5          ctkicp      I•l     ~~i.,n~r
(Address)

(Name)         ( h Q it tc:t G rd V Z 5
(Address)       N Maple,        P" of frce,,    fo     (r,L,r4 tluil5l        (feoef :I   5e5sion5
(Address)

(Name)         +I n            Q C nn C:
(Address)                                                              ;o TN 3-11q
(Address)

(Name)         R cbzr4      5 ~h~,l t v
(Address)       N1
(Address)

(Name)
(Address)
(Address)

(Name)
(Address)
(Address)

(Name)
(Address)
(Address)

on the         day of                                                    , 20


                                                          Signature




   Case 3:21-cv-00011 Document 5 Filed 01/21/21 Page 3 of 6 PageID #: 28
                                                     7S   T Jo




Case 3:21-cv-00011 Document 5 Filed 01/21/21 Page 4 of 6 PageID #: 29
                                                 ~




                                                 \ )
                                                   &




                                       ,             ~    >




                             ~. CID




                             %
                             @                   >   «
                                               ~ ` y              -


                              ~                      ~        ƒ

                                  Ln




                    ®




                  mo    C5




                                              ! !.
                                           - '§!         (t
                                                          \




Case 3:21-cv-00011 Document 5 Filed 01/21/21 Page 5 of 6 PageID #: 30
     )~                            .-




                              U   Sƒ

     »~                   UfA m- O
                         DLcr-   b
                         IL




     )    \        ~



                                       -
     .




Case 3:21-cv-00011 Document 5 Filed 01/21/21 Page 6 of 6 PageID #: 31
